AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty_ Case (Modified)                                                                    Page I of 1



                                    UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                                v.

                  Javier Ulises Ramirez-Madera                                     Case Number: 2:19-mj-11887

                                                                                   James Anthony Johnson
                                                                                   Defendant's Attorney


REGISTRATION NO. 91953298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ---------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count( s), which involve the following offense( s):
Title & Section                    Nature of Offense                                                                Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count( s)
                                                                           -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                              ./              ·, , I
                               •    TIME SERVED                               ~              ,,,,._   1                days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, December 23, 2019
                                                                           all! of Imposition of Sentence

Received    ,,i\fu~•l(Y ,. =? F lLE 0     y-1·.
                                        !\,U•
              DUSM
                                                    DEC 2 3 2019           HO DRABLE RUTH B~UDEZ MONTENEGRO


                                     I
                                                                              ED STATES MAGISTRATE JUDGE
                                                 u :S ;\'' S· !RIC r COURT UN
                                          CLEcHK o
                                       SOUTHEHN
                                       "-~----            ~ALIFORNIA
                                                                DEPUTY
                                              ···---·--11..:..-:.

Clerk's Office Copy                                                                                                           2:19-mj-11887
                                                                                                                                                         I
